Citation Nr: 0523275	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's claim was remanded for 
additional development in December 2003.  It is again before 
the Board for appellate review.


REMAND

The veteran alleges that he suffered damage to his eyes in 
service as a result of viewing flares that were ignited.  He 
claims that he saw spots in his field of vision soon after 
the event.  He was later evaluated for his complaints of 
impaired vision.  The veteran further asserts that he now 
suffers from scars of the corneas, and reduced visual acuity, 
as a result of the events in service.

A review of the veteran's service medical records (SMRs) 
reveals some indication that the records were likely singed 
in a fire at the National Personnel Records Center (NPRC).  
However, there is no indication that the records are 
incomplete.  The SMRs consist of entrance and separation 
physical examinations, as well as several clinical entries, 
an eye examination, and a dental record.  

The SMRs reflect that the veteran's uncorrected distant 
visual acuity was 20/40 in the right eye and 20/70 in the 
left eye at the time of his January 1951 entrance 
examination.  There was no report any of abnormalities of the 
eyes.  On his Report of Medical History, the veteran reported 
that none of his relatives had a history of several diseases, 
to include tuberculosis.  The veteran also reported that he 
had never worn glasses.  He said that he had never lived with 
anyone that had tuberculosis.

Clinical entries, dated in January 1951, reflect that the 
veteran was evaluated for symptoms related to a cold and for 
right lower quadrant pain.  There is a W.D.A.G.O. Form No. 8-
24 that contains the dates "1 March 1951" and "1 April 
1951" stamped on it.  The writing under the March 1st date is 
too faint to read.  The notation under the April 1st entry 
indicates that the veteran was to return to the eye clinic 
for follow-up.  The letters "EPTS" are included.  The SMRs 
included a Spectacle Order Form, dated March 8, 1951.  The 
form represents an order for eyeglasses for the veteran.  His 
uncorrected visual acuity (presumably distant vision) was 
given as 20/50 in the right eye and 20/300 in the left eye.  
Visual acuity for both eyes was given as 20/50.  There was no 
notation of any type of eye injury or specific problem with 
the veteran's eyes.

The veteran's March 1952 separation physical examination 
recorded the veteran's uncorrected distant visual acuity as 
20/50 in the right eye and 20/300 in the left eye.  No 
corrected visual acuity was provided.  Comments in block # 73 
of the examination report form noted that the veteran had 
tuberculosis, age 3 to 14, which infected the eyes with no 
complications.  The examination report further noted that the 
veteran had refractive error.  There was no mention of any 
other eye-related defect, to include scars of the corneas.  
The veteran's March 1952 Report of Medical History noted that 
he gave a history of eye trouble.  The examiner included a 
number of comments in block #40 of the form.  He noted that 
the veteran had tuberculosis at age 3 that infected the eyes, 
but there were no complications at the time of the 
examination.  There was a second notation of tuberculosis at 
age 3 to 14 with successful treatment.  The examiner further 
remarked that the veteran wore glasses "spasmodically" 
since the age of 5 years.  

The RO requested additional records from the NPRC.  The NPRC 
conducted a search of sick reports for the period from 
February 20, 1951, to March 16, 1951.  A copy of a Daily Sick 
Report was received.  The report indicated that the veteran, 
along with a number of other individuals, was listed for sick 
call on March 1, 1951.  There is no indication as to the 
reason for being on sick call or the result of any treatment.  

The veteran submitted his original claim for disability 
compensation benefits in July 1973.  He claimed that he was 
treated for eye problems at Keesler Air Force Base (AFB), 
Missouri, in approximately July 1951, and Lawson AFB, 
Georgia, in December 1951.  He did not specify the type of 
eye problems and did not report any post-service medical 
treatment.

The veteran's claim was denied in November 1973.  He did not 
perfect an appeal.

The veteran submitted a new claim in April 1996.  He was 
claiming service connection for "condition of eyes", scar 
on the left eye, and loss of vision.  He did not list any 
post-service medical treatment.  

The veteran submitted medical records from Truman Medical 
Center East for the period from February 1994 to August 1995.  
The records relate to treatment provided to the veteran for 
eye-related complaints, to include bilateral corneal 
scarring.  There is no mention of the veteran viewing a flare 
in service and incurring damage to his eyes.  The veteran did 
provide a history of childhood tuberculosis and a family 
history of glaucoma.  The records show that the veteran was 
seen by a Dr. Silverstein on several occasions.  A Dr. 
Whitaker was noted to have sketched a diagram of the 
veteran's corneas on one clinical entry.  

The records contain a number of entries regarding the 
veteran's visual acuity.  The worst recorded uncorrected 
distant visual acuity for the left eye was 20/60 as noted on 
several occasions.  An entry dated in February 1994 noted 
that the veteran reported a decrease in visual acuity since 
service.  Impressions as to the etiology of the corneal 
scarring included as secondary to tuberculosis, and 
congenital dystrophy.  

The veteran provided a statement detailing his contentions in 
May 1996.  He said that he went out with other airman to 
observe flares being ignited.  He said he immediately 
developed a dark blind spot when looking directly forward.  
He said that he was sent to the hospital at some point.  He 
could recall that the physicians were very interested in his 
eyes.  He said that they mentioned eye trauma and scarring of 
the left eye and minor scarring of the right eye.  He said 
that he was offered the opportunity to have a corneal 
transplant at the Valley Forge Army Hospital.  He declined 
the surgery because the odds of success were presented as 50-
50.

The veteran later submitted several statements wherein he 
said he could not recall ever having had tuberculosis as a 
child.

The veteran testified at a hearing at the RO in May 2002.  In 
response to a question about his having eye problems prior to 
service the veteran responded that he would not call them 
problems.  He said that he grew up with "them" and so he 
never really thought much about having any eye problems.  No 
specific "eye problem" was identified in the transcript in 
the context of that testimony.  The veteran further testified 
that he had had a lot of eye exams.  The hearing officer 
advised the veteran that he should provide evidence of those 
examinations, to include records going back to the 1950's.  
However, the only evidence of eye examinations provided to 
that point consisted of the records from the Truman Medical 
Center.  The veteran should be requested to provide evidence 
of the eye examinations referred to in his testimony.

The veteran was afforded a VA examination in April 2002.  The 
examiner noted in his narrative portion of the report that 
the veteran had a recent eye examination in January 2002.  
The source of this examination is not further identified.  
There is no evidence of such an examination in the claims 
file.  If this was performed at a VA facility, the 
examination report, along with any other pertinent VA medical 
records must be obtained and associated with the claims file.

In that regard, the Board notes that the RO wrote to the 
veteran in February 2005 and informed him that they were 
unable to identify any VA medical records showing treatment 
of the veteran by Drs. Silverstein, and Whitaker, and a Dr. 
H.  However, Drs. Silverstein and Whitaker are private 
physicians whose names are noted in the records from the 
Truman Medical Center.  Dr. H. is a VA physician whose name 
was mentioned in the April 2002 VA examination report as 
concurring in the examination results.  The Board notes that 
the veteran submitted a VA Form 21-4142 that appeared to 
indicate the above doctors were all VA physicians in July 
2004.  Unfortunately, this lead to an unsuccessful search for 
VA records based on the last name of the doctors.

The veteran submitted a response to the February 2005 letter 
in April 2005 wherein he said that he provided a VA Form 21-
4142, along with "the requested medical records" that were 
obtained from the Kansas City, Missouri, VA medical center 
(VAMC).  A review of the claims file fails to show any 
additional 21-4142 or any records from the Kansas City VAMC.  
Further, while the response noted is a copy of a response 
dated April 8, 2005, it was not received at the RO until 
April 27, 2005, along with another statement from the 
veteran.  In his second statement the veteran said that he 
mailed the requested records from the Kansas City VAMC to the 
RO via priority mail on April 9, 2005.  

Accordingly, the RO must make a new request for any VA 
treatment records for the veteran from the Kansas City VAMC 
based on the veteran's name and not tied to any particular 
physician.  This request should be made once the veteran 
provides the necessary information on the dates of treatment.  
However, even if the veteran fails to provide such 
information, the request should cover from the year 1996 
forward as the veteran testified at his hearing that he filed 
his claim after being denied treatment at the VAMC at that 
approximate time.  

As to the April 2002 VA examination report, the examiner 
noted an uncorrected distant vision for the veteran's left 
eye of 20/300.  The examiner commented that since the 20/300 
visual acuity was the same as that at the time of the 
veteran's discharge physical examination, it could be 
inferred that that the corneal scarring occurred in the 
service.  The examiner failed to address the records from the 
Truman Medical Center which reported multiple visual acuity 
measurements that were vastly different, and better, than 
that recorded at the time of the April 2002 VA examination, 
or the May 2004 VA examination.  This difference should be 
explained by a VA examiner as by way of a new VA examination.

In addition, the VA examiner provided diagnoses in April 2002 
of bilateral refractive error, decrease in visual acuity in 
the left eye, bilateral corneal scarring of both eyes, with 
the left greater than the right.  The examiner said that the 
right corneal scarring appeared to be secondary to old 
foreign body scar (rust ring) and the left corneal scarring 
was old interstitial keratitis, possibly secondary to 
tuberculosis.  

In the May 2004 examination report, the VA examiner noted the 
veteran's visual acuity at the time of his entrance into 
service in January 1951.  The examiner said that there was 
probably confusion at the time of the flare incident in 
service when the veteran presented with temporary loss of 
central vision.  He said that was when the corneal scars were 
noted for the first time.  He said that it was more than 
likely that the scars were present upon induction based on 
older rating decisions of "11/83" that made reference to 
the entrance vision.  The examiner noted that veteran had 
bilateral corneal scarring.  He did not provide an opinion as 
to the likely etiology.  He did provide an opinion that he 
did not believe any of the diagnosed conditions arose from 
exposure to flares viewed from a distance.

The VA examiner's opinion requires that the issue of a 
preexisting disability be considered, especially in light of 
his comment that it is more than likely that the corneal 
scars existed prior to service.  See 38 U.S.C.A. § 1111 (West 
2002); see also VAOPGCPREC 3-2003.  The issue of a 
preexisting condition is also raised by the Truman Medical 
Center records, which attributed the veteran's corneal 
scarring to either childhood tuberculosis or congenital 
dystrophy.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his eye conditions since service.  
After securing the necessary 
releases, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
that have not been previously 
secured, and associate them with the 
claims file.  

2.  Upon completion of the action 
above, the veteran should be 
afforded a VA ophthalmology 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any eye disease or disorder.  The 
claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
the examination.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished and 
any such results must be included in 
the examination report.

The examiner is requested to 
identify all eye diseases/disorders 
present.  The examiner is further 
requested to provide opinions as to: 
1) whether the veteran's corneal 
scarring clearly existed prior to 
service; 2) if so, whether the 
corneal scarring underwent any 
worsening during service; 3) if so, 
whether the worsening was due to the 
natural progression of the 
condition; 4) whether there is any 
current eye disease/disorder, to 
include the corneal scarring, that 
is related to the veteran's military 
service.  The examiner should be 
sure to address the evidence 
contained in the records from the 
Truman Medical Center in addition to 
the other evidence of record.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.

3.  Thereafter, the RO should review 
the claims file to ensure that all 
of the requested development has 
been completed.  In particular, the 
RO should review the requested 
examination report and medical 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, 
the RO should take corrective 
action.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal, to include 
entitlement to service connection 
for a preexisting disorder if 
appropriate.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

